Citation Nr: 1758505	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression with panic attacks.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2016, the Board expanded the issue above to include all psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In addition, the Board denied service connection for an acquired psychiatric disorder, left foot hallux valgus, a right foot disability, bilateral glaucoma, asthma and erectile dysfunction.

The Veteran appealed the Board's July 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, pursuant to a Joint Motion for Remand, the Court vacated and remanded those parts of the Board's July 2016 decision that denied entitlement to service connection for an acquired psychiatric disorder only, for compliance with the instructions in the joint motion. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether major depressive disorder and generalized anxiety disorder are related to active service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for major depressive disorder and generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has been diagnosed with major depressive disorder and generalized anxiety disorder.  See Cleveland Clinic Treatment Records.

Service treatment records document that upon entry to service the Veteran reported having experienced depression or excessive worry and loss of memory or amnesia.  See March 1968 Report of Medical History.  Nonetheless, he was clinically evaluated as normal as to any psychiatric problems upon entrance.  See March 1968 Report of Medical Examination.  The Veteran was deemed qualified for service and inducted into active duty.  See id.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C. § 1111 (2012).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Therefore, an acquired psychiatric disorder was not "noted" upon entrance into service, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Veteran received treatment for mental health symptoms in service.  In January 1969, the Veteran reported family problems and anxiety.  He was diagnosed with nerves.  A February 1969 record notes treatment for nerves and insomnia.  The Veteran reported occasional crying spells, sleep disturbance, suicidal thoughts and indecisiveness.  The Veteran reported that a letter from his girlfriend stated that she would commit suicide if the Veteran did not leave service.  The Veteran reported enlisting to avoid a burglary charge.  A history of absent without leave (AWOL) and Article 15s was noted.  The Veteran was diagnosed with depressive neurosis, mild.  No other treatment records document psychiatric symptoms.  Upon separation, the Veteran was evaluated as clinically normal with regard to any psychiatric problems.  See March 1970 Report of Medical Examination.

Having found a current disability and several in-service incidents, the remaining question is whether there is a nexus between the two.

An October 2017 independent medical opinion is of record.  The authoring psychologist reviewed the Veteran's medical records and interviewed the Veteran.  The psychologist concluded that the Veteran's diagnoses of major depressive disorder and generalized anxiety disorder were at least as likely as not related to service.  As rationale, the psychologist recounted the Veteran's in-service experienced and explained that the Veteran's psychiatric symptoms began during service.  The psychologist tracked the progression of the Veteran's symptoms from service until present and thoroughly explained that the Veteran's current psychiatric disorders had their onset in service.  That rationale, coupled with a full reading of the report, is probative as to whether major depressive disorder and generalized anxiety disorder are related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

On the other hand, the only evidence counter to the October 2017 opinion is the February 2011 VA examiner's opinion.  However, that opinion is of minimal probative value, if any, because the examiner did not discuss the fact that the Veteran was noted as having nerves, anxiety, and depressive neurosis during service, as highlighted in the Joint Motion.

The evidence is thus at least evenly balanced as to whether the Veteran's major depression disorder and generalized anxiety disorder are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder and generalized anxiety disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for major depressive disorder and generalized anxiety disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


